Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 12-14, 21-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
                Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which represents a method of organizing human activity, 
This judicial exception is not integrated into a practical application.  Claim 1 includes the additional limitations of a computing device (including a processor)/a sensor/receiving biometric data/hub controller/point of sale device. The computing device/hub controller/point of sale device/sensor represent generic computing elements. Receiving biometric data, i.e. data gathering, represents insignificant extra-solution activity. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the additional elements of a computing device/hub controller/point of sale device/sensor represent generic computing elements that perform the respective claimed limitations; they are recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea. Receiving biometric data represents insignificant extra-solution activity- gathering biometric data via a sensor and transmitting biometric data represents a well-known and commonly means of gathering personal data which allows or confirms the unique identification of a natural person, as is known to one of ordinary skill in the art at the effective filing date of the invention. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, 
Independent claim 12 is directed towards a system that comprises similar limitations to those of Claim 1, thus meeting the Step 1 eligibility criterion. The claim does recite the same abstract idea as Claim 1.  The claim performs the claimed limitations using only generic components of a networked computer system. Therefore, the claim is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claim is not patent eligible.
 Remaining dependent claims 2-7, 13-14, 21-25 further include the additional limitations of a cameras, data gathering (transmitting the change in location to the hub controller located remotely from the retail location), store controllers. The cameras/store controllers represent generic computing elements. Data gathering represents insignificant extra-solution activity. The dependent claims further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-7, 12-14, 21-25.







Response to Arguments
	Applicant’s arguments have been fully considered. Applicant argues with substance:

				Claims are directed to a practical application- system or method that includes creating first and second customer profiles that are later matched and merged into a single profile upon the matching of an account number of a payment method. 
In response, Examiner respectfully disagrees that the claims are directed to a practical application. The claimed limitations of creating a first customer profile, identifying a second profile, and merging the profiles to create a customer profile upon the matching of an account number of a payment method, do recite an abstract idea, as noted in the Office Action above. The claimed invention, when implemented, seeks to at best optimize a business practice/goal, as is further described by the Applicant in the Specification: “Once the customer has been identified, the sensors may be used to track the customer within the retail location. The customer’s location can be used to supplement a customer profile associated with the customer”, “the customer profile can be updated to show the user has an interest in fishing and probably is not interested in baseball”, “the location information ca be used to expedite checkout and other customer service activities….As a result, any discounts or other promotions may be immediately made available to the customer”, “A loyalty program is a rewards program offered by a company to customers who frequently make purchases. The loyalty program may give a customer advanced access to new products, special sales coupons, or free merchandise. Customers typically register their personal information with the company and are given a membership card, and use that membership card when making a purchase.”	There are no additional elements that reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field; there are no additional elements that apply or use the judicial exception in some other meaningful 

Claimed subject matter is not directed to managing interactions between people, because the person in the claims is the customer in the claim is the same person and thus there is no interactions between people.
	Examiner notes that Claim 1 does recite the abstract concept of a commercial interaction – i.e. sales activities or behaviors, and business relations-, wherein a commercial interaction represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations that recite the abstract idea include: receiving a plurality of consumer profiles/determining the customer is an unidentifiable customer due to a lack of a customer profile for the customer in the plurality of customer profiles/creating a first consumer profile for the customer, the first customer profile storing at least a payment method/identifying a second customer profile from the plurality of profiles based on the payment method stored in the first customer profile/merging the first and second customer profiles into a customer profile based on a match of the payment method stored in the first and second payment profiles/transmitting the customer profile to a point of sale device located within the retail location, the customer profile including loyalty information including a discount available to the customer, wherein the customer profile is transmitted by the computing device to the point of sale device without interaction from the customer or an operator of the point of sale device/processing a transaction using the data stored in the customer profile at the point of sale device, wherein processing the transaction includes applying the discount available to the customer. The claimed invention also recites the abstract concept of a mental concept – i.e. mental process that can be 

					Prior art rejections have been overcome
	Examiner agrees. The prior art rejections have been overcome, and have been withdrawn.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carlson (20130191195) teaches multiple user accounts, and aggregating the transactions in the multiple user accounts to generate a user specific profile.
Rose (10290016) teaches aggregating customer transaction data, assembling customer profiles and data based on such information, and interacting with merchants to communicate the information/merchant program information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
2/17/2022